Exhibit 10.1 TRANSITION AND SEPARATION AGREEMENT This Transition and Separation Agreement (the “Agreement”) by and between Howard Raff (“Executive”) and Aimmune Therapeutics, Inc., a Delaware corporation (the “Company”), is made effective as of the eighth (8th) day following the date Executive signs this Agreement (the “Effective Date”) with reference to the following facts: A. Executive’s employment with the Company and status as an officer and employee of the Company and each of its affiliates will end effective upon the Separation and Retirement Date (as defined below).
